OPINION — AG — ** CITY INSPECTOR — PLUMBING ** (1) PREVIOUS SERVICE AS GENERAL CITY INSPECTOR OF ELECTRICAL WORK, BUILDINGS, AND PLUMBING CANNOT BE USED TO FULFILL THE REQUIREMENTS SET FORTH IN 59 O.S. 1016 [59-1016], THAT ONE HAVE FIVE YEARS OF PRACTICAL EXPERIENCE AT THE PLUMBING BUSINESS. (2) PREVIOUS SERVICE AS A CITY PLUMBING INSPECTOR CANNOT BE USED TO SATISFY THE PRACTICAL EXPERIENCE REQUIREMENTS SET FORTH IN 59 O.S. 1016 [59-1016] (3) A PERSON IS 'NOT' REQUIRED TO HOLD A VALID OKLAHOMA PLUMBING LICENSE OR BE REGISTERED AS AN APPRENTICE IN ORDER TO MEET THE EXPERIENCE REQUIREMENTS FOR A CITY PLUMBING INSPECTOR UNDER 59 O.S. 1016 [59-1016] (4) THE STATE COMMISSIONER OF HEALTH, IN PURSUANCE TO THE GENERAL DUTIES IMPOSED UNDER 63 O.S. 1-106 [63-1-106], HAS THE RESPONSIBILITY TO INVESTIGATE AND REFER FOR PROSECUTION PARTIES VIOLATING THE PROVISIONS OF 59 O.S. 1016 [59-1016] (PUBLIC HEALTH AND SAFETY, DEPARTMENT OF HEALTH, MUNICIPALITIES, LICENSE, QUALIFICATIONS, INSPECTION, WATER, REPAIR) CITE: 59 O.S. 1003 [59-1003](9) 59 O.S. 1019 [59-1019], 63 O.S. 1-101 [63-1-101] 63 O.S. 1-106 [63-1-106] (ROZIA M. MCKINNEY)